      Case 4:19-cv-00113-RH-MJF Document 38 Filed 06/11/20 Page 1 of 2
                                                                            Page 1 of 2


          IN THE UNITED STATES DISTRICT COURT FOR THE
                  NORTHERN DISTRICT OF FLORIDA
                      TALLAHASSEE DIVISION


RICARDO JOSE FERNANDEZ,

             Plaintiff,

v.                                           CASE NO. 4:19cv113-RH-MJF

UNITED STATES OF AMERICA,

             Defendant.

_____________________________/


                            ORDER OF DISMISSAL


      This Federal Tort Claims Act medical-negligence claim is before the court

on the magistrate judge’s report and recommendation, ECF No. 36, and the

response, ECF No. 37. The plaintiff has failed to present evidence sufficient to

support a finding that the defendant’s medical providers were negligent or that any

negligence caused the alleged effects. The plaintiff’s own lay opinion is

insufficient. The report and recommendation thus correctly concludes that the

defendant’s summary-judgment motion should be granted. Accordingly,

      IT IS ORDERED:

      1. The report and recommendation is accepted.


Case No. 4:19cv113-RH-MJF
      Case 4:19-cv-00113-RH-MJF Document 38 Filed 06/11/20 Page 2 of 2
                                                                         Page 2 of 2


      2. The defendant’s summary-judgment motion, ECF No. 18, is granted.

      3. The clerk must enter judgment stating, “This action was resolved on a

summary-judgment motion. It is ordered that the plaintiff Ricardo Jose Fernandez

recover nothing on his claims against the defendant United States of America. The

claims are dismissed on the merits.”

      4. The clerk must close the file.

      SO ORDERED on June 11, 2020.

                                          s/Robert L. Hinkle
                                          United States District Judge




Case No. 4:19cv113-RH-MJF
